Exhibit 10.1
APOLLO GROUP, INC.
4025 South Riverpoint Parkway
Phoenix. AZ 85040
May 17, 2010
Mr. P. Robert Moya
Apollo Group, Inc.
4025 South Riverpoint Parkway
Phoenix, AZ 85040
Dear Bob:
The purpose of this letter is to document the understanding we have reached
concerning the termination of your full-time employment and transition to
part-time employment with Apollo Group, Inc. (the “Company”). This document (the
“Transition Agreement”) will supersede anything to the contrary in your existing
employment agreement with the Company originally dated August 31, 2007 and
subsequently amended effective January 1, 2009 (the “Employment Agreement”). Any
terms of the Employment Agreement (or any other agreement between you and the
Company, including without limitation any equity award agreements) that are not
superseded by the terms of this Transition Agreement shall remain unmodified and
in full force and effect. The capitalized terms used in this Transition
Agreement, to the extent not defined herein, shall have the meanings set forth
in the Employment Agreement.
     1. Continued Full-Time Employment. Subject to the terms and conditions of
this Transition Agreement, you will remain in full-time employment with the
Company until the earlier of (a) October 31, 2010, or (b) the date on which your
employment is sooner terminated under Section 2 below. Unless your full-time
employment with the Company is terminated under Section 2 below prior to
August 31, 2010, you shall resign as General Counsel and Corporate Secretary
effective as of the close of business on August 31, 2010. Thereafter, you will
remain employed as the Company’s Executive Vice President, Special Projects
until your period of part-time employment commences under Section 3 below. There
will be no change in your annual rate of base salary or your eligibility for
participation in the Company’s employee benefit plans while you remain in
full-time employment with the Company, but you will not (x) be eligible to
receive any new equity awards, including any awards for the 2011 fiscal year
that are expected to be made in July 2010, (y) participate in any bonus plans of
the Company after August 31, 2010, or (z) otherwise be entitled to any actual or
target bonus compensation for your period of service after August 31, 2010.
     Provided you continue in employment with the Company through July 2, 2010,
you will vest on that date in 25% of the stock option grant made to you in
July 2009 for 26,876 shares of the Company’s Class A common stock. In addition,
should you continue in employment through August 31, 2010, you will vest in the
following installments of your other outstanding equity awards in accordance
with the applicable award agreements:

 



--------------------------------------------------------------------------------



 



     (i) 25% of your July 2009 restricted stock unit award for 11,058 shares of
the Company’s Class A common stock, provided the $350 million net book income
performance goal for the 2010 fiscal year is attained, and
     (ii) the third annual installment of each of the new hire equity awards
made to you on September 1, 2007, namely, the third annual installment of your
stock option grant for 110,000 shares of the Company’s Class A common stock and
the third annual installment of your restricted stock unit award for 17,000
shares of the Company’s Class A common stock.
     In addition, provided your employment with the Company continues through
August 31, 2010, you will be entitled to any bonus you earn under the Executive
Officer Bonus Plan for the fiscal year ending August 31, 2010 based on (i) the
Company’s performance for such year, as measured in terms of the revenue and
operating income targets established for such year, (ii) the Compensation
Committee’s assessment of the Company’s performance in relation to certain
qualitative education initiatives and (iii) your individual performance for the
year. Assessment of your achievement of performance objectives shall be in the
same manner as for other executives of the Company.
     2. Termination of Full-Time Employment. Your full-time employment with the
Company will continue through October 31, 2010 unless (a) the Company terminates
your employment for Cause, (b) your employment terminates by reason of your
death or Disability, (c) the Company terminates your employment for any reason
other than for Cause or (d) you terminate your employment with or without Good
Reason. Should your employment terminate for any of the foregoing reasons prior
to October 31, 2010, then the provisions of your Employment Agreement will
govern any rights or entitlement you may have with respect to your outstanding
equity awards and any other additional severance benefits, including any
potential severance benefits under Section 8(b) of your Employment Agreement.
     Effective as of October 31, 2010, you will resign as an executive officer
of the Company and will not hold any further officer positions with the Company.
Following the date of such resignation, you will cease to be subject to the
insider reporting and trading restrictions under Section 16 of the Securities
Exchange Act of 1934, as amended; however, you will, during your period of
continued employment with the Company, continue to be a restricted person
subject to the addendum to the Company’s insider trader policy through
February 1, 2011, at which time the Company will determine whether you should
continue to be such a restricted person or whether you should instead become
subject to the Company’s general insider trading policy in the same manner as
any other Company employee. Any determination that you should continue to remain
in restricted person status will be subject to periodic re-assessment from time
to time after February 1, 2011 upon your request.
     3. Conversion to Part-Time Employment. Unless your employment with the
Company terminates earlier pursuant to Section 2 above, effective November 1,
2010 you will become a part-time employee of the Company and your commitment
will be permanently reduced to a level not more than 20% of the average level of
services provided by you during the three-year period preceding your conversion
to such part-time status. During your period of

 



--------------------------------------------------------------------------------



 



part-time employment, you will not be required to work, nor will you work, an
average of more than one full day per week. Your part-time employment with the
Company as described below will continue through September 1, 2011 unless
(a) your part-time employment period is extended for an additional period by
mutual agreement between you and the Company or (b) your employment terminates
earlier by reason of any of the events specified in Section 2 above. Upon the
termination of your part-time employment with the Company, you will no longer
render any services in any capacity to the Company or any of its affiliates. The
unvested portion of your July 2, 2009 equity awards will be cancelled upon the
termination of your part-time status.
     The following provisions will govern your period of part—time employment:
          (a) Depending on your duties, as they may be agreed upon from time to
time, your services as a part-time employee may be performed at the Company’s
offices, via telecommuting and/or while traveling on Company business. In that
regard, the Company and you will take reasonable steps to ensure you maintain
connectivity via VPN and Blackberry or similar personal digital assistant
device. You will at all times during the part-time employment period remain
subject to the control and direction of the Company as to both the work to be
performed and the manner and method of performance.
          (b) You will hold the title of Senior Advisor and will report directly
to Dr. John Sperling, the Company’s Executive Chair, and Terri Bishop, the
Company’s Executive Vice President, External Affairs, and Chief of Staff to the
Executive Chair. The Company, in conjunction with those two executive officers,
will, from time to time, delineate the specific duties and responsibilities you
will have during this period, including the provision of transitional assistance
and support to your successor.
          (c) You will remain subject to all employee workplace rules and
standards.
          (d) Your base salary will be $5,000 per semi-monthly pay period,
subject to the Company’s collection of all applicable withholding taxes. You
will not be eligible for any bonus compensation during your period of part-time
employment.
          (e) You will not be eligible to participate in the Company’s employee
benefit plans, including the group health plans, the term insurance and
disability plans and the employee stock purchase plan, but you may continue to
make pre-tax contributions to the Company’s 401(k) plan.
          (f) You will not be eligible to receive any new equity awards,
including any awards for the 2011 or 2012 fiscal years.
          (g) You will continue to accrue service vesting credit with respect to
the unvested portions of your September 1, 2007 and July 2, 2009 equity awards
in accordance with the terms and conditions of the applicable equity award
documents.

 



--------------------------------------------------------------------------------



 



          (h) You will continue to be eligible for payment or reimbursement from
the Company of business expenses for all of your continuing professional dues
and licenses and for the reasonable costs of attending continuing legal
education courses, subject to the Company’s prior approval of each such expense
and up to a maximum dollar reimbursement of Three Thousand Dollars ($3,000.00)
in the aggregate.
     4. Severance Package. Unless your employment with the Company terminates
prior to October 31, 2010 by reason of any of the events listed in Section 2
above, your full-time employment will be deemed to have been terminated by the
Company without Cause effective as of the close of business on October 31, 2010,
and you will therefore be entitled to receive the severance compensation
described in Section 8(b) of the Employment Agreement, subject to the conditions
described therein and in this Section 4 and payable in accordance with the terms
of the Employment Agreement and the applicable award agreements. This Transition
Agreement shall constitute the “Notice of Termination” required by Section 7(e)
of the Employment Agreement and no further notice of termination without Cause
shall be required. For avoidance of doubt, you and the Company agree that such
severance compensation under Section 8(b) of the Employment Agreement includes
the following:
          (a) a cash severance amount (the “Cash Severance Benefit”) equal to
the sum of (i) $400,000 (one times your annual rate of base salary as of the
date of this Transition Agreement) and (ii) one times the average of the actual
annual bonuses you earned for the 2008, 2009 and 2010 fiscal years, with such
amounts to be paid as follows: on May 2, 2011 (or upon your death, if earlier),
you will receive in a lump sum the semi-monthly installments for the period from
November 1, 2010 through April 30, 2011 that will have been delayed pursuant to
Section 13(b) of your Employment Agreement, and the balance will be paid in
twelve successive equal semi-monthly installments, beginning May 15, 2011; and
          (b) accelerated vesting on May 2 , 2011 (or upon your death, if
earlier) of the final installment of your September 1, 2007 option grant and
restricted stock unit award (the “Equity Severance Benefit”).
     Although Section 8(b) of the Employment Agreement also provides for
reimbursement for COBRA continuation costs, you hereby acknowledge that you will
not be eligible for such reimbursement as part of your severance package because
you do not carry health care coverage through the Company’s group health plan.
     All payments made pursuant to the above-described severance package will be
subject to the Company’s collection of all applicable withholding taxes, and you
will only receive the net amount remaining after such taxes have been withheld.
     As a condition to your right to receive both the Cash Severance and Equity
Severance Benefits above described, you must execute and deliver to the Company
a general release in the form of attached Exhibit A to this Transition
Agreement, with such release as so amended to be dated April 22, 2011, and such
release must become enforceable and effective by you not revoking it within the
seven-day period in which you have to revoke it after signing.

 



--------------------------------------------------------------------------------



 



     5. Exercise Period Following Termination of Employment. You will have a
three-month period following the date your employment with the Company
terminates, in which to exercise the outstanding vested balance of your
110,000-share hire date option grant and the vested portion of your July 2, 2009
option grant (or twelve (12)-months in the event your employment terminates by
reason of your death or Disability); provided, however, that in the event your
employment is terminated by the Company other than for Cause prior to
September 1, 2011, you will have until the later of (i) August 31, 2011 or
(ii) the expiration of the three-month period following such termination in
which to exercise the outstanding vested balance of the foregoing options. In no
event, however, shall any option remain outstanding or exercisable beyond its
maximum term.
     6. Independent Counsel and Tax Responsibility. It is intended that this
Transition Agreement and the payments hereunder will either be exempt from or
otherwise satisfy the requirements of Section 409A(a)(2), (3) and (4) of the
Internal Revenue Code of 1986, as amended (“Code”), including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly; provided, however, that the Company provides no assurances to you
as to the actual treatment of those payments under Section 409A of the Code You
hereby represent and acknowledge that you have retained your own legal counsel
and obtained your own tax advice regarding the subject matter of this Transition
Agreement and the payments to be made pursuant to it. Other than the Company’s
obligation to withhold federal, state and local taxes from your taxable wages,
you will be responsible for any and all taxes, interest and penalties that may
be imposed with respect to any of the payments and benefits that are made or
provided to you in accordance with the terms of this Transition Agreement
(including, without limitation, any and all tax implications under Internal
Revenue Code Section 409A). You acknowledge and agree that the Company has not
made any representations, and has not provided any advice, regarding the
taxation of the payments and benefits that are to be provided you hereunder,
including (without limitation) any potential taxes, interest and/or penalties
under Internal Revenue Code Section 409A and similar liabilities under state tax
laws. In no event will the Company be liable to you for any federal, state or
local tax consequences you may incur with respect to any payments or benefits
that are provided to you in compliance with the terms of this Transition
Agreement, including (without limitation) any such consequences that may arise
under Internal Revenue Code Section 409A.
     7. Legal Fees. The Company will pay or reimburse you for your legal fees
incurred in connection with the preparation and negotiation of this Transition
Agreement, up to a maximum dollar amount of $15,000.00. Such payment or
reimbursement will be made within thirty (30) days after submission by you of
documentation of such legal fees, but not later than December 31, 2010.
     8. Non-Renewal of Employment Agreement. Your Employment Agreement will not
be renewed upon the expiration of its initial four (4)-year term on August 31,
2011, and your Employment Agreement will accordingly terminate and cease to have
any force or effect at the close of business on that date, except that (a) the
restrictive covenants set forth in Section 10 of your Employment Agreement will
continue to be binding upon you for the one (1)-year period

 



--------------------------------------------------------------------------------



 



measured from the date you cease employment with the Company and (b) Sections 9,
11 through 21 and 24 of your Employment Agreement will also survive the
termination of your Employment Agreement. In addition, you will remain subject
to the applicable provisions of your Proprietary Information Agreement with the
Company.
     9. Public Announcement. The Company will provide you with a reasonable
opportunity to review and provide input into the 8-K filing that will be made by
the Company in connection with the parties entering into this Transition
Agreement, and with respect to any other public announcement made in connection
with your transition and departure from the Company.
Sincerely
/s/ Joseph L. D’Amico
Title: President & COO
ACCEPTANCE
I hereby accept the foregoing terms and conditions of this Transition Agreement
governing my resignation as General Counsel and Corporate Secretary effective as
of the close of business on August 31, 2010, my continuation in full-time status
as Executive Vice President, Special Projects through October 31, 2010 and my
conversion to part-time employment with Apollo Group, Inc. as Senior Advisor,
effective November 1, 2010, and agree that my existing Employment Agreement is
hereby amended and modified in accordance with the foregoing terms and
conditions and will terminate on August 31, 2011. I also agree that (i) the
restrictive covenants set forth in Section 10 of my Employment Agreement shall
continue to be binding upon me for the one (1)-year period measured from the
date I cease to be an employee of the Company, (ii) Sections 9, 11 through 21
and 24 of my Employment Agreement shall survive the termination of my Employment
Agreement, (iii) I shall also remain subject to the applicable provisions of my
Proprietary Information Agreement with the Company, and (iv) except with respect
to the Company’s obligations to withhold, I am solely responsible for all
federal, state and local tax consequences I incur with respect to the payments
and benefits provided me in compliance with the terms of this Transition
Agreement, including (without limitation) any such consequences that may arise
under Internal Revenue Code Section 409A.

                  /s/ P. Robert Moya       P. Robert Moya            Dated: May
17, 2010             

 



--------------------------------------------------------------------------------



 



         

GENERAL RELEASE
     This AGREEMENT is made as of                     , 2011, by and between P.
Robert Moya (“Executive”), and Apollo Group, Inc. (the “Company”).
     In consideration for the severance benefits offered by the Company to
Executive pursuant to Section 8 of his Employment Agreement with the Company
dated August 31, 2007 and as subsequently amended effective January 1, 2009 (the
“Employment Agreement”), Executive agrees as follows:
     1. Termination of Employment. Executive acknowledges that his full-time
employment with the Company terminated on October 31, 2010 and he currently
remains in part-time employment with the Company pursuant to the terms of his
Transition Agreement with the Company dated May ___, 2010 (the “Transition
Agreement”), and he agrees that following the cessation of that part-time
employment, he will not apply for or seek re-employment with the Company, its
parent companies, subsidiaries and affiliates after that date. Executive agrees
that he has received all wages and accrued but unpaid vacation pay earned by him
through the date of this Agreement, other than any unpaid wages attributable to
his part-time employment during the payroll period in which this Agreement is
executed.
     2. Waiver and Release.
          (a) Except as set forth in Section 2(b), which identifies claims
expressly excluded from this release, Executive hereby releases the Company, all
affiliated companies, and their respective officers, directors, agents,
employees, stockholders, successors and assigns from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorney fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising from or relating to Executive’s employment with the Company
through the date of this Agreement and the termination of his full-time
employment with the Company and his executive officer positions, including
(without limitation): claims of wrongful discharge, emotional distress,
defamation, fraud, breach of contract, breach of the covenant of good faith and
fair dealing, discrimination claims based on sex, age, race, national origin,
disability or any other basis under Title VII of the Civil Rights Act of 1964,
as amended, the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Americans with Disability Act, the Employee Retirement Income
Security Act, as amended, the Equal Pay Act of 1963, as amended, and any similar
law of any state or governmental entity, any contract claims, tort claims and
wage or benefit claims, including (without limitation) claims for salary,
bonuses, commissions, equity awards (including stock grants, stock options and
restricted stock units), vesting acceleration, vacation pay, fringe benefits,
severance pay or any other form of compensation.
          (b) The only claims that Executive is not waiving and releasing under
this Agreement are claims he may have for (1) unemployment, state disability,
worker’s compensation, and/or paid family leave insurance benefits pursuant to
the terms of applicable state law; (2) continuation of existing participation in
Company-sponsored group health benefit plans under the federal law known as
“COBRA” and/or under an applicable state law counterpart(s); (3) any benefits
entitlements that are vested and unpaid as of his termination date pursuant to
the terms of a Company-sponsored benefit plan; (4) any benefits or rights to
which he is entitled pursuant to Section 8 of the Employment Agreement or
pursuant to the terms of his presently-outstanding equity awards from the
Company, including the future vesting of those awards that occurs in accordance
with the applicable award agreements and his post-employment exercise rights
under Section 5 of the Transition Agreement, or his rights to indemnification
pursuant to Section 15 of the Employment Agreement, (5) violation of any federal
state or local statutory

 



--------------------------------------------------------------------------------



 



and/or public policy right or entitlement that, by applicable law, is not
waivable; and (6) any wrongful act or omission occurring after the date he
executes this Agreement. In addition, nothing in this Agreement prevents or
prohibits Executive from filing a claim with the Equal Employment Opportunity
Commission (EEOC) or any other government agency that is responsible for
enforcing a law on behalf of the government and deems such claims not waivable.
However, because Executive is hereby waiving and releasing all claims “for
monetary damages and any other form of personal relief” (per Section 2(a)
above), he may only seek and receive non-personal forms of relief from the EEOC
and similar government agencies.
          (c) Executive represents that he has not filed any complaints,
charges, claims, grievances, or lawsuits against the Company and/or any related
persons with any local, state or federal agency or court, or with any other
forum.
          (d) Executive acknowledges that he may discover facts different from
or in addition to those he now knows or believes to be true with respect to the
claims, demands, causes of action, obligations, damages, and liabilities of any
nature whatsoever that are the subject of this Agreement, and he expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain in effect in all
respects regardless of such additional or different facts. Executive expressly
acknowledges that this Agreement is intended to include, and does include in its
effect, without limitation, all claims which Executive does not know or suspect
to exist in his favor against the Company and/or any related persons at the
moment of execution thereof, and that this Agreement expressly contemplates
extinguishing all such claims.
          (e) Executive understands and agrees that the Company has no
obligation to provide him with any severance benefits under the Employment
Agreement unless he executes this Agreement. Executive also understands that he
has received or will receive, regardless of the execution of this Agreement, all
wages and reimbursements owed to him, together with any accrued but unpaid
vacation pay, less applicable withholdings and deductions, earned through the
date of this Agreement. Nothing in this Agreement shall affect, impair or waive
the Executive’s right to receive any wages that become due and payable to him
after the date of this Agreement by reason of his continued part-time employment
pursuant to the Transition Agreement.
          (f) This Agreement is binding on Executive, his heirs, legal
representatives and assigns.
     3. Entire Agreement. This Agreement, the Employment Agreement and the
Transition Agreement constitute the entire understanding and agreement between
Executive and the Company in connection with the matters described, and replaces
and cancels all previous agreements and commitments, whether spoken or written,
with respect to such matters. Nothing in this Agreement supersedes or replaces
any of Executive’s obligations under his Employment Agreement or Transition
Agreement that survive his termination of employment, including, but not limited
to (i) his (and the Company’s) agreement to arbitrate disputes, (ii) his
restrictive covenants under Section 10 of the Employment Agreement and (iii) his
obligations under Section 9 of the Employment Agreement, his existing
Proprietary Information Inventions Agreement with the Company and any other
obligations not to use or disclose Company confidential and/or proprietary
information.
     4. Modification in Writing. No oral agreement, statement, promise,
commitment or representation shall alter or terminate the provisions of this
Agreement. This Agreement cannot be changed or modified except by written
agreement signed by Executive and authorized representatives of the Company.

 



--------------------------------------------------------------------------------



 



     5. Governing Law; Jurisdiction. This Agreement shall be governed by and
enforced in accordance with the laws of the State of Arizona.
     6. Severability. Any term or provision of this Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
     7. No Admission of Liability. This Agreement does not constitute an
admission of any unlawful discriminatory acts or liability of any kind by the
Company or anyone acting under their supervision or on their behalf. This
Agreement may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.
     8. Acknowledgements. Executive is advised to consult with an attorney of
his choice prior to executing this Agreement. By signing below, Executive
acknowledges and certifies that he:
          (a) has read and understands all of the terms of this Agreement and is
not relying on any representations or statements, written or oral, not set forth
in this Agreement;
          (b) has been provided a consideration period of twenty-one calendar
days within which to decide whether he will execute this Agreement and that no
one hurried him into executing this Agreement;
          (c) is signing this Agreement knowingly and voluntarily; and
          (d) has the right to revoke this Agreement within seven (7) days after
signing it, by providing written notice of revocation via certified mail to the
Company to the address specified in the Employment Agreement. Executive’s
written notice of revocation must be postmarked on or before the end of the
eighth (8th) calendar day after he has timely signed this Agreement. This
deadline will be extended to the next business day should it fall on a Saturday,
Sunday or holiday recognized by the U.S. Postal Service.
     Because of the revocation period, the Company’s obligations under this
Agreement shall not become effective or enforceable until the eighth (8th)
calendar day after the date Executive signs this Agreement provided he has
delivered it to the Company without modification and not revoked it (the
“Effective Date”).
I HAVE READ, UNDERSTAND AND VOLUNTARILY ACCEPT AND AGREE TO THE ABOVE TERMS
P. ROBERT MOYA

           
 
    Date: 
 
, 
201___
         
Signature
         

 